Family Court erred in modifying the May 24, 2010 order of *578visitation without first conducting a full evidentiary hearing to determine whether there had been a subsequent change in circumstances and whether modification was in the child’s best interests (see Matter of Santiago v Halbal, 88 AD3d 616 [2011]; Family Ct Act § 467 [b] [ii]). Moreover, the court lacked the authority to condition the mother’s continued visitation upon her undergoing therapy (Schneider v Schneider, 127 AD2d 491, 495 [1987], affd on other grounds sub nom. Paul B.S. v Pamela J.S., 70 NY2d 739 [1987]; Matter of Smith v Dawn F.B., 88 AD3d 729, 730 [2011], lv dismissed 18 NY3d 855 [2011]; Matter of Saggese v Steinmetz, 83 AD3d 1144, 1145 [2011], lv denied 17 NY3d 708 [2011]; Matter of Vieira v Huff, 83 AD3d 1520, 1522 [2011]). Concur — Mazzarelli, J.P, Catterson, Renwick, AbdusSalaam and Manzanet-Daniels, JJ.